DAVID BURCHARD
CHAPTER 12 TRUSTEE
P.O. BOX 4862
FOSTER CITY, CA 94404
(650) 638-1250 FAX: 650-345-1514


                                  UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF CALIFORNIA

 In re:                                                          Chapter 12
   PATRICK MERRITT VINATIERI                                     Case No: 17-10509 DM
   P.O. BOX 3330                                                 Date:    September 3, 2019
   YOUNTVILLE, CA 94599                                          Time:    1:20 PM
                   Debtor(s)                                     Ctrm:    99 SOUTH E STREET
                                                                          SANTA ROSA, CA 95404-6517


                         MOTION OF CHAPTER 12 TRUSTEE, DAVID BURCHARD,
                          TO DISMISS CASE UNDER 11 U.S.C. SECTION 1208(c)

TO: THE ABOVE-NAMED DEBTOR(S) AND TO DEBTOR’S(’) ATTORNEY OF RECORD HEREIN:

The Chapter 12 Trustee, DAVID BURCHARD, moves the court for an order, pursuant to 11 U.S.C. Section
1208(c) dismissing this case for cause in that the Debtor(s) failed to make plan payments as described in
Debtor(s)’ confirmed Chapter 12 Plan.

1. This court has jurisdiction over this matter pursuant to 11 U.S.C. Section 1208(c), Federal Rules of Bankruptcy
Procedure 9013 and 9014, and Bankruptcy Local Rules 9013-1 and 9014-1. This is a core proceeding under 28
U.S.C. Section 157(b)(2)(A).

2. This motion is made for cause pursuant to 11 U.S.C. Section 1208(c) on grounds that the Debtor(s) failed to
make plan payments as described in Debtor(s)’ confirmed Chapter 12 Plan. In order for this Motion to Dismiss to
be withdrawn, Debtor(s) must cure this delinquency AND make all subsequent monthly payments that are due.
This motion is based upon all documents, records on file, together with this Notice of Motion, Motion,
Declaration and any such additional documents, records and evidence which may be presented.

3. An Order Confirming Plan was entered 12/07/2018.

4. The Debtor(s) current monthly payment is $18,102.00.

5. Pursuant to the Debtor(s)’ confirmed plan, to be current through June 2019 the Debtor(s) should have paid the
Trustee $126,688.00.

6. As of the date hereof, the Debtor(s) has paid $108,586.00.
7. Therefore, the default as of June 2019, is $18,102.00.
8. This default amount may increase by future payments due, after this Motion to Dismiss is filed.
9. The cause to dismiss this case exists because the Debtor(s) has failed to make payments as described in the
debtor(s)’ confirmed Chapter 12 Plan and the Trustee therefore requests the Court enter an order dismissing this
case.
If you wish to oppose dismissal of this Chapter 12 case, you or your attorney may appear at the hearing on this
motion and present argument in opposition to this motion.

Dated:          July 23, 2019                                    David Burchard
                                                                 David Burchard, Chapter 12 Trustee
   Case: 17-10509         Doc# 53      Filed: 07/23/19      Entered: 07/23/19 14:54:57          Page 1 of 5
DAVID BURCHARD
CHAPTER 12 TRUSTEE
P.O. BOX 4862
FOSTER CITY, CA 94404
(650) 638-1250 FAX (650) 638-1219



                                   UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF CALIFORNIA

In re:                                                             Chapter 12
                                                                   Case No: 17-10509 DM
 PATRICK MERRITT VINATIERI                                         Date: September 3, 2019
 P.O. BOX 3330                                                     Time: 1:20 PM
 YOUNTVILLE, CA 94599                                              Ctrm: 99 SOUTH E STREET
                                                                          SANTA ROSA, CA 95404-6517
                                          Debtor(s)

                          DECLARATION IN SUPPORT OF CHAPTER 12 TRUSTEE,
                         DAVID BURCHARD’S, MOTION TO DISMISS CASE UNDER
                         11 U.S.C. SECTION 1208(c) and CERTIFICATE OF SERVICE

I am the custodian and/or keeper of the business records referenced herein and, as such, I am qualified to certify
the authenticity thereof. Additionally, I have personal knowledge of the matters stated in the Declaration except
as to those stated on information and belief and as to those matters, I believe them to be true and correct. If called
upon as a witness, I could, and would, competently testify to the fact contained herein.

After reviewing the books, records and files of the above-referenced Debtor(s), I make the following
Declarations:

1. An Order Confirming Plan was entered 12/07/2018.

2. The Debtor(s) monthly payment is $18,102.00.

3. Pursuant to the Debtor(s)’ confirmed plan, to be current through June 2019 the Debtor(s) should have paid the
Trustee $126,688.00.

4. As of the date hereof, the Debtor(s) have paid $108,586.00.

5. Therefore, the default as of June 2019 is $18,102.00.

I declare under penalty of perjury that the foregoing is true and correct and that this Declaration was executed on
July 23, 2019, in Foster City, California.



Dated:          July 23, 2019                              David Burchard
                                                           David Burchard, Chapter 12 Trustee




    Case: 17-10509         Doc# 53      Filed: 07/23/19       Entered: 07/23/19 14:54:57           Page 2 of 5
                                        CERTIFICATE OF SERVICE


I am over the age of 18 years and not a party to this action. I am employed by the Trustee whose business address
is 1065 E. Hillsdale Blvd., Suite #200, Foster City, CA. On the date set forth below, I served a true and correct
copy of the Notice of Hearing on Motion of Chapter 12 Trustee, David Burchard, to Dismiss Case Under 11
U.S.C. Section 1208(c) and this Certificate of Service, on the persons listed below by following our ordinary
business practice for service, which is either deposited in the ordinary course of business with the U.S. Postal
Service by first class mail or served by electronic transmission from the Court, if applicable. I declare under
penalty of perjury under the laws of the United States of America that the foregoing is true and correct.


         SEE ATTATCHED


The following recipients have been served via Court’s Notice of Electronic Filing:

         CRAIG A. BURNETT
         cburnett@nomoredebt.com



Dated:    July 23, 2019                               APRIL LEONHARDT
                                                      APRIL LEONHARDT




   Case: 17-10509         Doc# 53      Filed: 07/23/19      Entered: 07/23/19 14:54:57         Page 3 of 5
Case: 17-10509   Doc# 53   Filed: 07/23/19   Entered: 07/23/19 14:54:57   Page 4 of 5
Case: 17-10509   Doc# 53   Filed: 07/23/19   Entered: 07/23/19 14:54:57   Page 5 of 5
